DETAILED ACTION

Status of the Application
	In response filed on September 1, 2022, the Applicant amended claims 1, 7, and 13.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 1-20 under 35 U.S.C. 112 (a), Applicant has appropriately amended the claims (deleted the associated limitations). The rejections of claims 1-20 under 35 U.S.C. 112 (a) (for the reasons previously of record) have been withdrawn.

	With respect to the rejection of claims 1-20 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 1-20 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 1, 7, and 13 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 

Claim Interpretation
	Independent claims 1 and 7 recite “wherein the common factor is the value of the respective rewards bids in currency units per 100 currency units spent”. Independent claim 13 similarly recites “wherein the common factor is the value of the respective rewards bids in currency units per a predetermined number of currency units spent”. Under a broadest reasonable interpretation, the currency units need not be the same type of unit, as there is nothing in the claims requiring the currency unit in the numerator to be the same type of unit as the unit in the denominator. For example, both a reward point and a dollar are “currency units”. A reward point per one hundred pennies spent (i.e., a dollar spent) is a currency unit per 100 currency units spent. Examiner notes that, although these interpretations are reasonable in light of Applicant’s specification, this does not necessarily mean Applicant’s specification provides written description support for these various embodiments and all possible permutations thereof.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1-3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arbel et al. (U.S. Patent No. 10,026,117, July 17, 2018 - hereinafter "Arbel”) in view of Borovsky et al. (U.S. Patent No. 8,892,462 November 18, 2014, - hereinafter "Borovsky”) in view of Lloyd et al.  (U.S. PG Pub No. 2017/0091765 March 30, 2017 - hereinafter "Lloyd”)

With respect to claims 1, 7, and 13, Arbel teaches a method of providing rewards-based payment method selection, a system of providing rewards-based payment method selection, and a non-transitory computer readable medium having stored thereon instructions for executing a method of providing rewards-based payment method selection, comprising;
at least one processor; (Fig 2 tag 230 & Fig 8 & 16:40-67)
and at least one memory, (Fig 2 tag 230 & Fig 8 & 16:40-67)
instructions that, when executed by the at least one processor, controls the at least one processor to: (Fig 2 tag 230 & Fig 8 & 16:40-67)
receive a primary transaction authorization request based on an attempted transaction made in association with a tokenized financial account number (4:32-40 & 4:51-67 & 10:29-45 & 12:64-67 & 13:1-3 & 13:33-41 the bid computer receives a primary transaction authorization request based on an attempted transaction made in association with the tokenized financial account number)
associated with a plurality of payment account numbers each associated with a purchase-based rewards program, (10:55-59 & 12:9-19 & 1:42-66 & 9:1-20)
a first transaction card, the first transaction card associated with only a first financial account, the a first account associated with a respective purchase-based rewards program…one or more associated second transaction cards each associated with one or more second financial accounts, each of the one or more second financial accounts each associated with a respective purchase-based rewards program, (Fig 5 “credit card 1…credit card 2…credit card 3”, 1:42-67 “consumer…multiple credit cards…these credit cards may be from different issuing financial institutions each of which has a different…rewards…rewards terms…different rewards programs, each of which may also have certain requirements or restrictions and may involve different types fo rewards”)
generate a plurality of provisional transaction authorization requests, each of the plurality of provisional transaction authorization requests corresponding to one of the plurality of payment account numbers (4:51-67 & 10:29-45 & 13:42-49 the bid computer generates, based on the primary transaction authorization request and the plurality of financial account numbers, a plurality of provisional transaction authorization requests, each of the plurality of provisional transaction authorization requests corresponding to one of the plurality of payment account numbers)
transmit, to one or more payment authorization servers, the plurality of provisional transaction authorization requests;  (4:51-67 & 10:29-45 & 13:42-49 the bid computer transmits, to one or more payment authorization servers, the plurality of provisional transaction authorization requests;)
receive, from the one or more payment authorization servers, a plurality of provisional transaction authorizations including one or more respective rewards bids associated with the attempted transaction; (4:60-67 & 10:30-45 & 13:50-67 & 14:1-17 the bid computer receives, from the one or more payment authorization servers, a plurality of provisional transaction authorizations, each of the plurality of provisional transaction authorizations corresponding to one of the plurality of payment account numbers and including a respective rewards bid associated with the attempted transaction)
normalize the one or more respective rewards bids based on a common factor (6:38-48 “the bid analysis computer may compare an offer from a first issuer involving an APR, another offer involving a number of points, and another offer involving a number of miles. For this purpose, the bid analysis computer may transform or normalize different types of proposed terms of respective issuer offers into a common metric or standard or based on a common type or unit comparison, and then compare the normalized offers to determine which one would be most beneficial to the consumer. Thus, with embodiments, the bid requests, responses with offers, and comparison analysis and normalization (if necessary) of offers may occur in real-time”,  14:58-67 & 15:1-50 “the analysis program 232 normalizes or standardizes proposed terms 251p of offers 241 as necessary. For example…the offers 241 received at bid computer…In these case the different proposed terms 251p and/or default terms 251d are normalized, transformed or converted into a common unit, term or denominator so that they can be compared with each other to assess the benefit conferred to the consumer…common unit such as a benefit or reward per dollar…number of points need to redeem $1…normalized terms…and as necessary, default terms…”, See also Fig 7 - therefore Arbel discloses normalizing the one or more respective rewards bids based on a common factor. Arbel discloses several term/factors such as cashback value, number/value of miles, number/value of points, apr, miles per dollar spent, number of points per dollar spend, number of miles per dollar spend, statement credit, discount amount, credit limit, "benefit or reward per dollar", "dollar saved", "number of points needed to redeem $1 worth of merchandise", "number of miles needed to receive $1 in travel rewards", "degree of relative improvement compared to default term", and generally suggests that other units are possible)
wherein the common factor is the value of the respective rewards bids in currency units per 100 currency units spent (claims 1 and 7) (6:3-19 “term may include…points…per dollar spent” – a points is a “currency unit” and a dollar is equivalently 100 cents (i.e., 100 currency units) and therefore points per dollar spent is equivalent to currency units per 100 currency units spent, 14:58-67 & 15:1-50 “the analysis program 232 normalizes or standardizes proposed terms 251p of offers 241 as necessary…normalized, transformed or converted into a common unit, term or denominator…reward per dollar…” - Examiner notes, for the sake of prosecution, that prior art refence Song (cited below with respect to claims 4, 10, and 16) discloses that a reward unit/term may be expressed in value per dollars rewarded (i.e., earned) per hundred dollars spent in [0139])
wherein the common factor is the value of the respective rewards bids in currency units per a predetermined number of currency units spent (claim 13) (6:3-19 “term may include…points…per dollar spent” – a points is a “currency unit” and a dollar is equivalently “a predetermine number of currency units” (e.g., one dollar and/or equivalently 100 cents) and therefore point per dollar spent is equivalent to currency units per a predetermined number of currency units spent 14:58-67 & 15:1-50 “the analysis program 232 normalizes or standardizes proposed terms 251p of offers 241 as necessary…normalized, transformed or converted into a common unit, term or denominator…reward per dollar…”  - Examiner notes, for the sake of prosecution, that prior art refence Song (cited below with respect to claims 4, 10, and 16) discloses that a reward unit/term may be expressed in value per dollars rewarded (i.e., earned) per hundred dollars spent in [0139])
select, based on the one or more respective rewards bids associated with the plurality of provisional transaction authorizations, a first payment account number of the plurality of payment account numbers (3:11-17 & 13:5-67 & 15:33-46 & 16:20-35 bid computer selects a first/preferred payment account number from among the provisional transaction authorizations based on the user reward preferences and the respective rewards bids)
and transmit, to the merchant POS terminal, a transaction authorization message to authorize the attempted transaction with the first payment account number (5:1-3 & 14:4-18 & 16:25-35 bid computer can transmit a transaction authorization message corresponding to the selected provisional transaction authorizations corresponding to the first/preferred payment account number to the merchant POS terminal to authorize the attempted transaction – Examine notes Borovsky also discloses this limitation at 5:10-16 & 7:60-67 & 16:55-60 & 24:10-27)
Arbel does not appear to explicitly disclose,
receive, from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with the tokenized financial account number
receiving, from a user device associated with the attempted transaction, a location of the user device
select, based on the location of the user device, a first payment account number of the plurality of payment account numbers 
However, Arbel does suggest that the configuration of the components used to consummate the transaction is flexible (4:19-22, 10:35-45, 11:1-8) and that the merchants POS may be involved as necessary with authorizing the transactions (10:35-45). Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Arbel to receive, from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with the tokenized financial account number, since there are a finite number of identified, predictable potential solutions (i.e., device configurations and potential authorization request routings) to the recognized need (route authorization requests to/from the merchant location to the external computer and subsequent issuers) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
	Furthermore, the phrase “from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal” is given no patentable weight (particularly with respect to claims 7 and 13) because the merchant POS terminal is not positively recited as part of the claimed invention, the function of generating the primary transaction authorization request is not positively recited as part of the claimed invention, and the description of the authorization request having been generated/transmitted by a merchant POS terminal has no functional effect on the function of receiving the primary transaction authorization request. As such, this descriptive material cannot result in a patentable distinction.
	
Regardless, art will be cited purely for the sake of expediting prosecution. Borovsky discloses
receive, from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with the tokenized financial account number (3:32-67 system receives a primary authorization request from and generated by a merchant POS terminal based on input of the tokenized financial account number used to attempt a transaction, 7:10-38)
Borovsky suggests it is advantageous to receive, from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with the tokenized financial account number, because doing so can provide an effective mechanism to facilitate transactions using tokenized financial account numbers at a merchant’s POS (3:32-67, 7:10-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Arbel to receive, from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with the tokenized financial account number, as taught by Borovsky, because doing so can provide an effective mechanism to facilitate transactions using tokenized financial account numbers at a merchant’s POS.

Arbel and Borovsky not appear to explicitly disclose,
receiving, from a user device associated with the attempted transaction, a location of the user device
select, based on the location of the user device, a first payment account number of the plurality of payment account numbers
However, Lloyd discloses
receiving, from a user device associated with the attempted transaction, a location of the user device ([0096]-[0097] “at least one user device may be a user device utilized to at least partially conduct the at least one transaction…the user’s mobile device…geo-location determination…system…may receive indications about the user location by querying the one or more applications…retrieve location data…”, [0109] “transaction information comprises…geographic location…geographic location ay comprise the location of the user…may communicate with…the user device…to determine the transaction location…based on the location of the user device with the digital wallet used to initiate the transaction…global positioning systems of the user device”, see also [0077])
select, based on the location of the user device, a first payment account number of the plurality of payment account numbers ([0110]-[0111] & [0113] system may determine a recommended and/or optimal payment account number of a plurality of payment account numbers based on the location of the user device (e.g., because reward amounts/values may depend on location and/or because various payment account numbers may have other selection criteria that depends on or varies by location))
Lloyd suggests it is advantageous to include receiving, from a user device associated with the attempted transaction, a location of the user device, and selecting, based on the location of the user device, a first payment account number of the plurality of payment account numbers, because reward amounts/values may depend on device location and because various payment account numbers may have other selection criteria that depend on or varies by location which may enable effective and desirable payment account number selection while adhering to other utilization criteria ([0110]-[0111] & [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Arbel in view of Borovsky to include receiving, from a user device associated with the attempted transaction, a location of the user device, and selecting, based on the location of the user device, a first payment account number of the plurality of payment account numbers, as taught by Lloyd, because reward amounts/values may depend on device location and because various payment account numbers may have other selection criteria that depend on or varies by location which may enable effective and desirable payment account number selection while adhering to other utilization criteria.

With respect to claims 2 and 8, Arbel teaches the method of claim 1 and the system of claim 7;
wherein a rewards bid represents a rewards offer comprising one or more of a cashback amount, a number of travel mile credits, or a number of rewards points offered in association with use of a particular payment account for the attempted transaction (1:60-67 & 5:40-44 & 6:10-18 & 12:10-19 & 15:1-45)

With respect to claims 3, 9, and 15, Arbel teaches the method of claim 1, the system of claim 7, and the medium of claim 13;
wherein selecting the first payment account number comprises automatically selecting, as the first payment account number, a payment account associated with a respective rewards bid having a highest value from among the respective rewards bids associated with the plurality of provisional transaction authorizations (3:10-17 & 5:55-67 & 6:5-19 & 15:50-60)

With respect to claims 5, 11, and 17, Arbol teaches the method of claim 1, the system of claim 7, and the medium of claim 13;
further comprising transmitting the transaction authorization message to a first server of the one or more payment authorization servers, the first server being associated with the first payment account (5:1-3 & 14:4-18 & 16:25-35 & 11:1-9 bid computer can transmit a transaction authorization message corresponding to the selected provisional transaction authorizations corresponding to the preferred payment account number to the merchant POS terminal to authorize the attempted transaction – Examiner notes Borovsky also discloses this limitation)
Arbel does not appear to disclose,
transmitting one or more payment cancellation messages to one or more second servers of the one or more payment authorization servers, the one or more second servers being associated with payment accounts corresponding to provisional transaction authorizations other than the first payment account
However, Borovsky discloses
transmitting one or more payment cancellation messages to one or more second servers of the one or more payment authorization servers, the one or more second servers being associated with payment accounts corresponding to provisional transaction authorizations other than the first payment account (13:10-20 cancellation message sent to each of the payment authorization servers that  transmitted a provisional transaction authorization; and is not associated with the preferred payment account number)
Borovsky suggests it is advantageous to transmit one or more payment cancellation messages to one or more second servers of the one or more payment authorization servers, the one or more second servers being associated with payment accounts corresponding to provisional transaction authorizations other than the first payment account, because doing so can ensure funds are not removed from those accounts (13:10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Arbel in view of Bradley to transmit one or more payment cancellation messages to one or more second servers of the one or more payment authorization servers, the one or more second servers being associated with payment accounts corresponding to provisional transaction authorizations other than the first payment account, as taught by Borovsky, because doing so can ensure funds are not removed from those accounts.

With respect to claims 6, 12, and 18, Arbel teaches the method of claim 1, the system of claim 7, and the medium of claim 13;
wherein selecting the preferred payment account number comprises: transmitting, to a user device, information indicative of the respective rewards bids corresponding to the provisional transaction authorizations and the first payment account; (5:25-43 & 8:30-35 & 15:60-67 & 16:1-35)
and receiving, from the user device, a selection of a verification of the first payment account number (5:25-43 & 8:30-35 & 15:60-67 & 16:1-35)

With respect to claim 14, Arbel teaches the medium of claim 13;
wherein the predetermine number of currency units comprises 100 currency units (6:3-19 “term may include…points…per dollar spent” –a dollar (i.e. “a predetermine number of currency units”) itself “comprises 100 currency units” (e.g., because a dollar comprises 100 cents) 14:58-67 & 15:1-50 “the analysis program 232 normalizes or standardizes proposed terms 251p of offers 241 as necessary…normalized, transformed or converted into a common unit, term or denominator…reward per dollar…” - Examiner notes, for the sake of prosecution, that prior art refence Song (cited below with respect to claims 4, 10, and 16) discloses that a reward unit/term may be expressed in value per dollars rewarded (i.e., earned) per hundred dollars spent in [0139])

With respect to claim 19, Arbel teaches the medium of claim 13;
further comprising receiving user rewards preferences associated with the tokenized financial account number; (13:4-33 & 13:60-67 & 16:20-35)

With respect to claim 20, Arbel teaches the medium of claim 19;
wherein selecting the one or more respective reward bids associated with the plurality of provisional transaction authorizations is based on the user rewards preferences (3:11-17 & 13:5-67 & 15:33-46 & 16:20-35 bid computer selects a first payment account number from among the provisional transaction authorizations based on the user reward preferences and the respective rewards bids)




	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arbel in view of Borovsky in view of Lloyd, as applied to claims 1, 9, and 14 above, and further in view of Song et al. (U.S. PG Pub No. 2015/0242770 August 27, 2015, - hereinafter "Song”) 

With respect to claims 4, 10, and 16, Arbel, Borovsky, and Lloyd teach the method of claim 1, the system of claim 9, and the medium of claim 14. Although Arbel discloses that a currency unit may be dollars, these limitation in combination with the limitations in the claims from which they depend require either the numerator to be dollars or a denominator of 100 (or predetermined number) of currency units to be dollars. Arbel does not explicitly teach this. Arbel does not appear to disclose,
wherein the currency units comprise dollars
However, Song discloses
wherein the currency units comprise dollars ([0139] “loyalty program…rewards can be issued…dollar…for every one hundred dollars spent” – therefore discloses that a reward unit/term may be expressed in value of dollars rewarded (i.e., “earned) per hundred dollars spent))
Song suggests it is advantageous to include wherein the currency units comprise dollars (e.g., wherein a reward unit/term is expressed in value of dollars rewarded (i.e., “earned) per hundred dollars spent), because formatting the value of a reward in this way can provide a relatable and/or effective way to measure/envision the value of a reward ([0139]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, system, and medium of Arbel in view of Borovsky in view of Lloyd to include wherein the currency units comprise dollars (e.g., wherein the reward unit/term is expressed in value of dollars rewarded (i.e., “earned) per hundred dollars spent ), as taught by Song, because formatting the value of a reward in this way can provide a relatable and/or effective way to measure/envision the value of a reward.
Furthermore, since each individual element are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the loyalty term/unit of Song (dollars earned per hundred dollars spent) for the loyalty unit/term (e.g., - points per dollar - which is used as the common factor to which each of the bids is converted) of Arbel. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Furthermore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to use a factor where the currency units comprise dollars (e.g., wherein the reward unit/term is expressed in value of dollars rewarded/earned per hundred dollars spent) and to incorporate it into the method, system, and medium of Arbel in view of Borovsky in view of Lloyd, since there are a finite number of identified, predictable potential solutions (i.e., reward factors/formats) to the recognized need (normalizing the bids to a factor/format) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success (the costs and benefits of each factor/format were known). 

Examiner notes, for the sake of expediting prosecution, that prior art reference Ortiz (cited below and not relied upon) discloses wherein a reward unit/tern may be expressed in points per $100 spent. 


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Sullivan et al. (U.S. PG Pub No. 2010/0088148, April 8, 2010) teaches transaction-specific reward bids from a plurality of possible payment accounts to entice a user to select their account

Rowe  et al. (U.S. PG Pub No. 2008/0097882 April 24, 2008) teaches receiving, from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with swipe of the first transaction card¸ and determining the one or more associated second transaction cards based on the first financial account ([0008]-[0009] & [0030]-[0031] & [0039]-[0041] & [0045]-[0047] where “master card” may be a traditional credit card)

“Can I change payment source of a pending transaction?” (published online at https://www.paypal-community.com/t5/Sending-money-Archive/Can-I-change-payment-source-of-a-pending-transaction/td-p/216106 on March 17, 2011) teaches selection of a preferred payment account after a transaction has been completed

Blackhurst et al. (U.S. PG Pub No. 2015/0058206, February 26, 2015) teaches selection of a preferred payment account after a transaction has been completed and transmitting offers from payment accounts after the transaction has occurred to entice the user to select that account

Ortiz et al. (WO 2017/0136956 August 17, 2017 ) teaches wherein a reward unit/tern may be expressed in points per $100 spent ([0155]).

Bradley (U.S. PG Pub No. 2015/0227957 August 13, 2015) discloses receiving  from a merchant POS terminal, a primary transaction authorization request generated by the merchant POS terminal based on an attempted transaction made in association with swipe of the first transaction card, and based on the first financial account, determine the one or more associated second transaction cards 

Collart (U.S. PG Pub No. 20140278892 September 18, 2014) discloses receiving, from a user device associated with the attempted transaction, a location of the user device and select, based on the location of the user device, a first payment account number of the plurality of payment account numbers


	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached at (571)-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3681